Appeal from award of the Workmen’s Compensation Board for death benefits on account of the death of the claimant’s husband. While the decedent was at work in the appellant employer’s winery on March 24, 1949, a door of a wine cask slipped from his hand and fell on his left leg just above the knee. The knee swelled and was painful but the decedent continued at work for several days. On March 30, 1949, the pain became so severe that the decedent had to discontinue work and go to bed; he suffered from spells of vomiting; two days later he was taken to the hospital and the following day he died. The question raised is that of causal connection between the injury and the death. The decedent had been suffering from diabetes for many years and had been taking insulin regularly. The attending physician and other physicians called by the claimant testified that the decedent died of diabetic acidosis and diabetic coma. It was their opinion that the acidosis and coma were brought on by the accident because the accident had compelled the decedent to discontinue exercise, and the vomiting had caused dehydration, and these factors, together with the pain and emotional disturbance, had lowered the decedent’s sugar tolerance and precipitated the diabetic acidosis and coma. The doctors called by the appellants testified that death was due to a cerebral lesion but the autopsy did not support this. An impartial expert to whom the board referred the case was also of the opinion that death was not causally connected with the accident. However, the board had the right to reject the testimony of the appellants’ witnesses and even to reject the report of its own impartial expert (Matter of Kogan v. Schoen Print. Go., 276 App. Div. 935) and to accept the views of the claimant’s physicians. We cannot say on this record that the board’s decision was not supported by substantial evidence. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpem and Imrie, JJ. [See post, p. 1080.]